                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                              No. 19-po-0044 RB-KRS

MAGDALY SULEYDY PEREZ-VELASQUEZ,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

        Defendant Magdaly Perez-Velasquez appeals the judgment and conviction imposed by

United States Magistrate Judge Kevin R. Sweazea on January 23, 2019, and entered on January

28, 2019. (Doc. 18.) Defendant was found guilty of illegal entry without inspection in violation of

8 U.S.C. § 1325(a)(1). (Doc. 16.) She argues that Judge Sweazea incorrectly applied the law

regarding the definition of “entry” and the doctrine of official restraint, and that the Court erred

when it found that she was not under constant surveillance as she crossed the border. (See Doc. 25

at 9.) This Court previously declined to adopt the Ninth Circuit’s doctrine of surveillance as official

restraint in the criminal context. See United States v. Gaspar-Miguel, 362 F. Supp. 3d 1104, 1107

(D.N.M. 2019), appeal docketed, No. 19-2020 (10th Cir. Feb. 5, 2019). The Court declines to

reconsider the issue here. Thus, the judgment of the United States Magistrate Judge finding

Defendant guilty of entry without inspection in violation of 8 U.S.C. § 1325(a)(1) is affirmed.

I.      Background 1

        Defendant is a citizen of Guatemala. (Doc. 22 at 13:8–12, 44:9–18, 92:2–6.) Around 1:30

p.m. on January 6, 2019, United States Border Patrol Agent Roberto Tellez was conducting line


1
  The Court recites only that factual and procedural background necessary to resolve this appeal. “The
record consists of the original papers and exhibits in the case; any transcript, tape, or other recording of the
proceedings; and a certified copy of the docket entries.” Fed. R. Crim. P. 58(g)(2)(b).
watch duties when he “saw three individuals[,]” including Defendant, “crossing into the United

States where the fence ends in Sunland Park, New Mexico.” (See id. at 10:11–11:10, 11:14–16.)

Agent Tellez approached the individuals in his marked vehicle and they admitted that they were

not citizens of the United States and had crossed the border without documentation. (See id. at

11:24–13:22.)

       During Defendant’s bench trial on January 23, 2019, Agent Tellez testified that “at [no]

point in time did [he] see the Defendant when she was on the Mexican side of the wall[.]” (Id. at

24:19–21.) He also testified, however, that he “observed three individuals cross into the United

States illegally” (id. at 33:2–3), and that his view of Defendant “as she was crossing into the United

States[] was unobstructed . . . .” (Id. at 35:9–11.) After the Government presented its evidence,

Defendant moved for a judgment of acquittal, arguing that freedom from official restraint is a

required element of “entry” into the United States and that she was never free from official restraint

because Agent Tellez was continuously watching her as she crossed the international border and

until she was apprehended. (See id. at 58:2–20.)

       At the close of trial, Judge Sweazea made a finding of fact that Agent Tellez “was looking

perpendicular down the fence and couldn’t see through it so [he] did not see the Defendant or the

other two people who were with her approach the fence or actually cross the international

boundary.” (Id. at 78:5–9.) He denied Defendant’s motion for acquittal, noting that “[t]he Court

declines to adopt the construct [of] official restraint, and particularly the construct of continuous

surveillance equating with official restraint.” (Id. at 92:21–23.) He did note, however, that even if

“the issue of official restraint and continuous surveillance were the law of the Tenth Circuit, . . .

the Court would find that based upon the facts of this case[] the Defendant has not demonstrated,

and . . . the Government has proven by the necessary standard of proof[,] that it is inapplicable.”



                                                   2
(Id. at 94:9–14.) Defendant appeals both the Magistrate Judge’s decision not to apply the doctrine

of surveillance as official restraint and his factual finding that Defendant was not continuously

observed by Agent Tellez as she crossed the border. (See Doc. 25 at 9.)

II.    Standard of Review

       The Court has jurisdiction in this matter under 18 U.S.C. § 3402: “In all cases of conviction

by a United States magistrate judge an appeal of right shall lie from the judgment of the magistrate

judge to a judge of the district court of the district in which the offense was committed.” However,

“[t]he defendant is not entitled to a trial de novo by a district judge. The scope of the appeal is the

same as in an appeal to the court of appeals from a judgment entered by a district judge.” Fed. R.

Crim. P. 58(g)(2)(D). The Court will review “the legal conclusions de novo and factual findings

for clear error.” United States v. Morrison, 415 F.3d 1180, 1184 (10th Cir. 2005). The Court must

“review the record for sufficiency of the evidence . . . to determine whether a reasonable jury could

find the defendant guilty beyond a reasonable doubt . . . .” United States v. Diaz, 679 F.3d 1183,

1187 (10th Cir. 2012) (citations omitted).

III.   Discussion

       Just two days after Defendant’s bench trial, this Court affirmed a similar conviction and

held that “freedom from official restraint is a required element of ‘entry’ in the immigration

context, but that continuous surveillance by law enforcement does not qualify as ‘official restraint’

for purposes of 8 U.S.C. § 1325(a).” Gaspar-Miguel, 362 F. Supp. 3d at 1121. The Court

thoroughly analyzed the history and evolution of the doctrine of official restraint in the

immigration context and incorporates by reference here the Memorandum Opinion and Order in

United States v. Gaspar-Miguel. See id. Of particular note, the Court reasoned that “the Tenth

Circuit has never explicitly adopted or rejected the concept of surveillance as constructive official



                                                  3
restraint[,]” but “the Court finds it likely that, given the Fifth Circuit’s well-articulated concerns

about the concept of surveillance as official restraint and the Ninth Circuit’s unique position

applying the doctrine in criminal cases, the Tenth Circuit will decline to adopt the concept of

surveillance as constructive restraint.” Id. at 1119.

       Defendant urges the Court, “[w]ith all due respect,” to essentially reconsider its decision

in Gaspar-Miguel by reevaluating the same caselaw and legal arguments that it carefully

considered in that case. (See Doc. 25 at 13.) The Court declines to do so. To the extent that the

Magistrate Judge “decline[d] to adopt the construct [of] official restraint” in its entirety, (Doc. 22

at 92:21–23), the Court clarifies that freedom from official restraint remains an element of “entry”

whenever entry is a required element in a criminal or civil immigration proceeding. See Gaspar-

Miguel, 362 F. Supp. 3d at 1121. However, Defendant’s argument on appeal is entirely dependent

on considering continuous surveillance by law enforcement to be a form of official restraint, which

the Court has explicitly declined to do in the § 1325(a) context. (See Doc. 25 at 12–24.) See also

Gaspar-Miguel, 362 F. Supp. 3d at 1121.

       Thus, the Magistrate Judge’s expressions of “discontent with the doctrine of official

restraint” and musings that established seizure and custody law might be a better fit for defining

entry (see Doc. 25 at 21 (citing Doc. 22 at 79:1–80:25)) were not dispositive. Defendant’s

conviction was based on a rejection of the claim that Agent Tellez’s continuous observation of

Defendant as she crossed the border would negate her “entry” into the United States (see Doc. 22

at 92:19–23), and the Court affirms that holding.

       Similarly, the Court need not reconsider the Magistrate Judge’s factual finding that Agent

Tellez “did not see the Defendant or the other two people who were with her approach the fence

or actually cross the international boundary” (id. at 78:5–9), because even if this factual finding



                                                  4
were clearly erroneous, it would have no effect on Defendant’s conviction because this Court has

rejected the Ninth Circuit’s construction of continuous surveillance as constructive restraint. A de

novo review of the Magistrate Judge’s legal conclusions leaves no question that “a reasonable jury

could find the defendant guilty beyond a reasonable doubt . . . .” Diaz, 679 F.3d at 1187 (citations

omitted).

       Thus, there was sufficient evidence in the record to find that Ms. Perez-Velasquez (1) is

not a citizen of the United States; and (2) entered the United States at a place other than a

designated port of entry. Her conviction for entry without inspection in violation of 8 U.S.C. §

1325(a) is AFFIRMED.




                                                     ___________________________________
                                                     ROBERT C. BRACK
                                                     SENIOR U.S. DISTRICT JUDGE




                                                 5
